 1 JEFFREY S. BENICE., State Bar No. 81583                      JS-6

 2 BENICE LAW
   A Professional Law Corporation
 3 3080 Bristol Street
 4 Sixth Floor, Suite 630
   Costa Mesa, CA 92626
 5 Telephone: (714) 641-3600
 6 Facsimile: (714) 641-3604
   Website: www.JeffreyBenice.com
 7 E-mail: JSB@JeffreyBenice.com
 8
   Counsel for Plaintiff and the Proposed
 9 Class
10
                        UNITED STATES DISTRICT COURT
11
                      CENTRAL DISTRICT OF CALIFORNIA
12
13   MELISSA RIVAS, on behalf of herself Case No.: 8:18-cv-00729-DOC-AGR
     and all others similarly situated,
14                                           NOTICE OF VOLUNTARY
15                       Plaintiffs,         DISMISSAL WITHOUT
     V.                                      PREJUDICE PURSUANT TO
16                                           41(a)(l)(A)(i) OF ENTIRE
17   PHYSICIAN LABORATORIES, INC., ACTION; ORDER [73]
     an Arizona corporation; MDX
18   LOGISTICS, Michigan corporation;
19   SEBAPHARMA GmbH & CO, KG, a             [Case Removed: April 27, 2018]
     corporation organized under the laws of
20   Germany; COSTCO WHOLESALE               [Assigned to the Hon. David 0. Carter]
21   CORPORATION, a Washington
     corporation; RITE AID
22   CORPORATION, a Delaware
23   corporation; ALEX FAZELI, an
     individual; MONROE FAZELI, an
24   individual; and DOES 1 through 100,
25
                       Defendants.
26
27
28

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE; ORDER
 1 TO THE HONORABLE COURT, ALL PARTIES AND TO THEIR
 2 ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that Melissa Rivas ("Lead Plaintiff), through her
 4 counsel of record, hereby voluntarily dismisses the action without prejudice,
 5 pursuant to Fed. R. Civ. P 41(a)(l)(A)(i) as follows:
 6         WHEREAS, Lead Plaintiffs complaint asserting claims under the California
 7 Consumers Legal Remedies Act [Cal. Civ. Code §§ 1750 et seq.] and related
 8 claims was filed on March 9, 2018 in California state court;
 9         WHEREAS, on April 27, 2018 the Action was removed to this Court;
10         WHEREAS, on November 5, 2018 a second amended complaint was filed;
11         WHEREAS, defendants have neither answered nor moved for summary
12 judgment;
13         WHEREAS, the action was filed as a class action but has not been certified
14 as such;
15         WHEREAS, Lead Plaintiff and her counsel have decided to voluntarily
16 dismiss the claims of Lead Plaintiff without prejudice;
17         WHEREAS, Lead Plaintiff and her counsel have entered into no agreement
18 with any defendant in connection with the voluntary dismissal without prejudice;
19         WHEREAS, under Federal Rule of Civil Procedure 41(a)(l)(A)(i), Lead
20 Plaintiff is entitled to dismiss this action on her own initiative:
21                "Subject to the provisions of Rule 23(e), of Rule 66, and
22                of any statute of the United States, an action may be
23                dismissed by the plaintiff without order of the court (i) by
24               filing a notice of dismissal at any time before service by
25                the adverse party of an answer or of a motion for
26                summary judgment. . . . "
27         WHEREAS, this case involves putative class claims;
28         WHEREAS, neither Lead Plaintiff nor Lead Counsel has received or will

            NOTICE OF VO LUNT ARY DISMISSAL WITHOUT PREJUDICE; ORDER
                                        1
      SO ORDERED.
                           ________________________________
Dated: December 13, 2018
                           DAVID O. CARTER
                           U.S. District Judge




                                                    ; ORDER
